Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Logan Wesley, Appellant                               Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00098-CR         v.                         20F0055-202).      Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s nunc pro tunc judgment for
sexual assault of a child by replacing Section 21.11 with Section 22.021 as the “Statute for
Offense.” As modified, that judgment of the trial court is affirmed. The trial court’s judgment
for indecency with a child is affirmed without modification.
       We note that the appellant, Logan Wesley, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 16, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk